PER CURIAM.
Motion for an appeal from the Carter Circuit Court, John A. Keck, Judge.
By its judgment the lower court held that there was a full and final settlement for $2,000, as payment for all damages to the appellees’ land occasioned by the condemnation of a right of way over the land by the appellant. The appeals from the County court were dismissed. We are affirming the, judgment because we think there was sufficient evidence to support the decision that a full and final settlement had been agreed upon.
The motion for an appeal is overruled and the judgment is affirmed.